 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                            CENTRAL DISTRICT OF CALIFORNIA
 8
     DANELIA GARCIA SANDOVAL,                )   Case No.: 8:18-cv-02034-AGR
 9                                           )
                                             )   ORDER AWARDING EQUAL
10               Plaintiff,                  )   ACCESS TO JUSTICE ACT
                                             )   ATTORNEY FEES AND EXPENSES
11       vs.                                 )   PURSUANT TO 28 U.S.C. § 2412(d)
     NANCY A. BERRYHILL, Acting              )   AND COSTS PURSUANT TO 28
12   Commissioner of Social Security,        )
                                             )   U.S.C. § 1920
13                                           )
                 Defendant                   )
14
                                             )
15
16
           Based upon the parties’ Stipulation for the Award and Payment of Equal
17
     Access to Justice Act Fees, Costs, and Expenses:
18
           IT IS ORDERED that fees and expenses in the amount of $3,000.00 as
19
     authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
20
     by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
21
22   DATE: May 24, 2019
23                              ___________________________________
                                THE HONORABLE ALICIA G. ROSENBERG
24                              UNITED STATES MAGISTRATE JUDGE
25
26

                                             -1-
     Respectfully submitted,
 1
     LAW OFFICES OF LAWRENCE D. ROHLFING
 2
           /s/ Young Cho
 3   _________________________
     Young Cho
 4   Attorney for plaintiff Danelia Garcia Sandoval
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                            -2-
